DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 16-35 are pending. Claims 1-15 are canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-29 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iki et al (US 2006/0260983) in view of Coker et al (US 2003/0106839).
Regarding claims 16-17, Iki discloses a process for deep desulphurization of low sulfur content hydrocarbon feedstock comprising the steps of:

 b) providing a desulfurizing system comprising a Group VI element selected from cobalt and nickel and a Group VIII element being molybdenum (see paragraph 0021);
d) desulfurizing the low sulfur content hydrocarbon feedstock by contacting said hydrocarbon feedstock in the presence of hydrogen, at a temperature ranging from 220 to 420°C (250°C-380°C) and at a pressure of less than or equal to 80 bar, (2-8 MPa = 20 -80 bar) (see paragraph 0021) to obtain a hydrocarbon fluid comprising less than 5 ppm by weight Sulfur (see paragraph 0030).
Iki does not however explicitly wherein the Group VI and Group VIII elements being in oxide form.
However in a related hydrodesulfurization process, Coker discloses conventional hydrotreating catalysts include those which are comprised of at least one Group VIII metal, preferably Fe, Co and Ni, more preferably Co and/or Ni, and most preferably Co; and at least one Group VI metal, preferably Mo and/or W, more preferably Mo, on a high surface area support material, preferably alumina (see paragraph 0025, Examiner notes this is similar to the conventional catalyst disclosed by Iki); Coker further discloses wherein preferably, the catalyst has the following properties: (a) a MoO3 concentration of about 1 to 10 wt. %, and (b) a CoO concentration of about 0.1 to 5 wt. % (see paragraph 0026).
Thus, in view of Coker, it would have been obvious to one with ordinary skill in the art at the time of filing to provide a catalyst Co-Mo desulfurization system with the Group VI and Group VIII elements being in oxide form, as it is a normal metal condition encountered within the process of producing conventional hydrodesulfurization catalyst.
With respect to claim 18, the prior combination teaches the limitation of claim 17.  Coker further discloses wherein the cobalt-molybdenum desulfurizing system in oxide form comprises cobalt oxide and molybdenum trioxide (see paragraph 0026).

Iki further discloses wherein the Group VI/Group VIII desulfurizing system is supported on alumina or silica-alumina (see paragraph 0021).
With respect to claim 20, the prior combination teaches the limitation of claim 16.  Iki further discloses wherein LHSV is from about 0.3 to 10.0/ h and hydrogen treat ratio is from 100-500 NL/L (see paragraph 0021).
With respect to claim 21, the prior combination teaches the limitations of claim 16. Iki further discloses wherein the pressure is less than or equal to 70 bar (see paragraph 0021, discloses a range from 2MPa-8 MPa).  
With respect to claims 22, the prior combination teaches the limitation of claim 16.
Iki further discloses wherein the temperature ranges from 250 to 380°C (see paragraph 0021).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) 
With respect to claim 23, the prior combination teaches the limitation of claim 16. Iki further discloses wherein said hydrocarbon feedstock is contacted with the optionally dried desulfurizing system with a hydrogen to hydrocarbon ratio H2/HC ranging from 100 to 500 NL/L (see paragraph 0021).
With respect to claims 24, the prior combination teaches the limitation of claim 16.  Iki further discloses wherein the Liquid Hourly Space Velocity ranges from 0.3 to 10 h1(see paragraph 0021).

With respect to claim 26, the prior combination teaches the limitation of claim 16.  Iki further discloses wherein the low sulfur content hydrocarbon feedstock contains less than 5 ppm by weight of dissolved hydrogen sulfur, based on the total weight of the low sulfur content hydrocarbon feedstock (see paragraph 0010, Iki discloses feedstock can have a sulfur content as low as 5 ppm, which is sufficiently close to claimed less than 5ppm).
in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)  
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997)

With respect to claim 28, the prior combination teaches the limitation of claim 16.  
Iki further discloses wherein the low sulfur content hydrocarbon feedstock has an initial boiling point and a final boiling point between 150°C and 380°C (see paragraph 0018).  
Iki  does not however disclose wherein the low sulfur content hydrocarbon feedstock has a distillation range defined by the difference between the final boiling point and the initial boiling point, not exceeding 80°C. 
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   
With respect to claim 29, the prior combination teaches the limitation of claim 16.  Iki further discloses wherein the obtained hydrocarbon fluid comprises less than 3 ppm by weight sulfur (see paragraph 0010).  
With respect to claim 31, the prior combination teaches the limitation of claim 20. Iki further discloses wherein the hydrogen flow ranges from 100 to 500 NL/h (see paragraph 0021), however is silent to the hydrogen being at a temperature ranging from 100°C to 200°C.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   

With respect to claim 33, the prior combination teaches the limitation of claim 16.  Iki further discloses wherein the Group VI/Group VIII desulfurizing system is a cobalt-molybdenum desulfurizing system in oxide form supported on alumina or silica-alumina (see paragraph 0021 and the rejection of claim 1 above).  
With respect to claim 34, the prior combination teaches the limitation of claim 16. Iki further discloses wherein said hydrocarbon feedstock is contacted with the optionally dried desulfurizing system with a hydrogen to hydrocarbon ratio H2/HC ranging from 100 to 500 NL/L and with a Liquid Hourly Space Velocity ranging from 0.3 h-1 to 10 h-1 (see paragraph 0021). 
With respect to claim 35, the prior combination teaches the limitation of claim 16. Iki further discloses wherein the contacting temperature ranges from 250 to 380°C (see paragraph 0021).

  Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771     

/Randy Boyer/
Primary Examiner, Art Unit 1771